On Application por Rehearing.
Bermudez, C. J.
The defendant company claims the right to erect such piers, poles, abutments, constructions, etc., as might be necessary, under the provisions of Act 124, of 1880, p. 168, which is a general statute, but a reference to that legislation shows that whatever be the privileges it accords to the corporations mentioned, they are coupled with the proviso that the ordinary use of the ways through which the same may be exercised shall not be obstructed.
By being allowed the right of using the neutral ground for their purposes, the company was not therefore permitted to obstruct the same, but on the contrary was bound not to interfere with its ordinary uses, one of which as is testified to, was to be driven across in cases of necessity for the extinguishment of fires.
It will not do to say that the city ordinances have prohibited the use of the middle ground to horses and vehicles, and, therefore, that the crossing in the circumstances mentioned in the opinion was illegal.
The ordinances referred to general and continual uses and in no way to special and accidental uses, demanded for public safety.
*1046It is error to suppose that the company would have done as it 1>1 eased in relation to its poles and wires on that middle ground, without any control by law or regard to the rights of others. The company did not become the owner to any extent of that ground which is public property and the title of which could not be and was not divested in its favor.
Even had the company something of a real right in or to the same, its negligent action which has entailed such grievous injury on the plaintiff could not on that account be excused.
It is written in the law, in emphatic language: “ Although a proprietor may do with his estate whatever ho pleases, still lie cannot make any work on it which may deprive his neighbor of the liberty of enjoying his own or which may be cause of damage to him. ” R. C. C. 667, 505.
Hence the maxim : Sie títere iuo, tit aliemim non I aulas.
The company ought to have foreseen possible injury by laying the guy wire as it did. It is in fault alñnitio. It could have laid it higher, so that, happening the occurrence which has taken place, no injury would have resulted.
Fenner, J., adheres to his original dissent.